DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 6-21 are pending.  Claims 1-3 and 6-17 have been amended and claims 18-21 have been added.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/08/2021 has been entered and considered by the examiner.  

Response to Arguments
Applicant’s arguments filed on 7/26/2021 regarding 35 U.S.C. 102 rejection of claims 1-3 and 6-17 have been fully considered but they are moot given the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 7, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  (US 2019/0013910 A1) IDS provided by Applicant in view of ZTE  (ZTE, "Discussion on downlink DMRS design," RI-1710196, Agenda Item: 5.1.2.4.3, 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China, June 27-30, 2017, 22 pages.) IDS submitted by Applicant.
Regarding claims 1 and 16, Zhang teaches a user equipment/method for transmitting and/or receiving data to/from a base station using multiple antennas in a communication system (Abstract; Para. 0005) the user equipment comprising: 
a receiver, which, in operation (Para. 0136; first receiving component 72 is arranged to receive indication information sent by a sending end in a TM, and determine, by the receiving end DMRS ports for data demodulation of the receiving end at a current subframe according to the indication information),
receives a parameter defining a configuration for assigning to ports respective resources for carrying reference signals (Paras. 0150-0156; a sending end instructs a receiving end to make a selection in 2n mapping relationships according to high-layer n bit signaling; i.e. the base station sends the user device an n-bit value/parameter so that it can select the port/layer mapping for the DMRS signal from table 1), and 
receives, from the base station, control information indicating one of a set of layer-to-port mapping combinations which is to be applied for data transmission and/or Paras. 0003 and 0150-0156; As shown in Table 1, an MU-MIMO Transmission Scheme (TS) with two orthogonal layers and two pseudo-orthogonal layers is supported according to a joint coding result of layers, ports and scramblers in Table 1 in Downlink Control Information (DCI); i.e. the base station sends the user device the control information/DCI to determine the layer/port mapping); and 
circuitry, which, in operation, performs the data transmission and/or reception based on the indicated layer-to-port mapping combination (Figs. 5 and 7; i.e. Figs. 5 and 7 show sending/transmission and receiving components).
However, Zhang does not specifically disclose wherein the resources carrying the reference signals are located on one or more symbols in a time domain, wherein the set of layer-to-port mapping combinations are continuously indexed including one-symbol layer-to-port mapping combinations for the reference signals located on one symbol and two-symbol layer-to-port mapping combinations for the reference signals located on two symbols, and wherein first indices of the continuous indices indicate the one-symbol layer-to- port mapping combinations followed by second indices for the two-symbol layer-to-port mapping combinations. 
ZTE teaches a Discussion on downlink DMRS design (Title).  It further teaches wherein the resources carrying the reference signals are located on one or more symbols in a time domain, wherein the set of layer-to-port mapping combinations are continuously indexed including one-symbol layer-to-port mapping combinations for the reference signals located on one symbol and two-symbol layer-to-port mapping combinations for the reference signals located on two symbols, and wherein first indices Sec. 5, Table 1; i.e. the values in table 1 are consecutively indexed and include both the 1 symbol mappings  and the 2 symbol mappings and the first indices 0-13 show 1 symbol mappings followed by 14-42 for 2 symbol mappings). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in ZTE with the teachings as in Zhang.  The motivation for doing so would have been to provide indications related to the number of layers, DMRS port index and scrambling identity (ZTE at Sec. 2.4).
Regarding claim 2, the combination of references Zhang and ZTE teach the limitations of the previous claims.  Zhang further teaches wherein the configuration further defines a port indexing sequence, and the mapping specifies that layers of each combination are mapped to consecutively indexed ports (Paras. 0003-0004 and 0150-0156; i.e. Table 1 shows the port indexes and how they are mapped to the number of layers).
Regarding claim 3, the combination of references Zhang and ZTE teach the limitations of the previous claims.  Zhang further teaches wherein the mapping further indicates that each layer of a first configuration having a higher rank than a second configuration is mapped to a port having a smaller index than each port to which any layer of the second configuration is mapped, a rank being a number of layers of a configuration (Paras. 0003-0004 and 0150-0156; i.e. Table 2 shows as an example for one codeword and 3 layers, the ports are 7-9 while for two codewords and 2 layers, the ports are 11 and 13 where one codeword reads on the first configuration and two codewords reads on second configuration).
Regarding claims 7 and 13, the combination of references Zhang and ZTE teach the limitations of the previous claims.  Zhang further teaches wherein the parameter defining a configuration for assigning to ports respective resources for carrying reference signals is received via the Radio Resource Control (RRC) protocol (Para. 0008; indicating, by the sending end, allocation information about the DMRS port groups by using RRC signaling or physical layer NDI bit).
Regarding claim 10, the combination of references Zhang and ZTE teach the limitations of the previous claims.  ZTE further teaches the reference signals being front loaded demodulation reference signals (Sec. 1; i.e. the Conclusion shows that the DMRS is front loaded).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in ZTE with the teachings as in Zhang.  The motivation for doing so would have been to provide indications related to the number of layers, DMRS port index and scrambling identity (ZTE at Sec. 2.4).
Regarding claim 11, the combination of references Zhang and ZTE teach the limitations of the previous claims. Zhang further teaches further comprising a transmitter which, in operation, performs the data transmission applying the indicated layer-to-port mapping combination (Para. 00126; Fig. 5 shows first sending component which would read on transmitter). 
Regarding claims 12 and 17, Zhang teaches a base station/method for receiving and/or transmitting data from/to a user equipment in a communication system (Abstract; Para. 0005), the base station/method comprising: 
Fig. 5 first sending component reads on transmitter),
transmits a parameter defining a configuration for assigning to ports respective resources for carrying reference signals (Paras. 0150-0156; a sending end instructs a receiving end to make a selection in 2n mapping relationships according to high-layer n bit signaling; i.e. the base station sends the user device an n-bit value/parameter so that it can select the port/layer mapping for the DMRS signal from table 1), and 
transmits, to the user equipment, control information indicating one of a set of layer-to-port mapping combinations which is to be applied for data reception and/or transmission (Paras. 0003 and 0150-0156; As shown in Table 1, an MU-MIMO Transmission Scheme (TS) with two orthogonal layers and two pseudo-orthogonal layers is supported according to a joint coding result of layers, ports and scramblers in Table 1 in Downlink Control Information (DCI); i.e. the base station sends the user device the control information/DCI to determine the layer/port mapping), and 
circuitry, which, in operation, performs the data transmission and/or reception based on the indicated layer-to-port mapping combination (Figs. 5 and 7; i.e. Figs. 5 and 7 show sending/transmission and receiving components).
However, Zhang does not specifically disclose wherein the resources carrying the reference signals are located on one or more symbols in a time domain, wherein the set of layer-to-port mapping combinations are continuously indexed including one-symbol layer-to-port mapping combinations for the reference signals located on one 
ZTE teaches a Discussion on downlink DMRS design (Title).  It further teaches wherein the resources carrying the reference signals are located on one or more symbols in a time domain, wherein the set of layer-to-port mapping combinations are continuously indexed including one-symbol layer-to-port mapping combinations for the reference signals located on one symbol and two-symbol layer-to-port mapping combinations for the reference signals located on two symbols, and wherein first indices of the continuous indices indicate the one-symbol layer-to-port mapping combinations followed by second indices for the two-symbol layer-to-port mapping combinations (Sec. 5, Table 1; i.e. the values in table 1 are consecutively indexed and include both the 1 symbol mappings  and the 2 symbol mappings and the first indices 0-13 show 1 symbol mappings followed by 14-42 for 2 symbol mappings). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in ZTE with the teachings as in Zhang.  The motivation for doing so would have been to provide indications related to the number of layers, DMRS port index and scrambling identity (ZTE at Sec. 2.4).
Regarding claim 14, the combination of references Zhang and ZTE teach the limitations of the previous claims.  Zhang further teaches wherein the circuitry, in operation, further configures the parameter defining the configuration for assigning to ports respective resources for carrying reference signals (Paras. 0003 and 0150-0156; As shown in Table 1, an MU-MIMO Transmission Scheme (TS) with two orthogonal layers and two pseudo-orthogonal layers is supported according to a joint coding result of layers, ports and scramblers in Table 1 in Downlink Control Information (DCI); i.e. the base station sends the user device the control information/DCI to determine the layer/port mapping of the DMRS/reference signals).
Regarding claims 18-21, the combination of references Zhang and ZTE teach the limitations of the previous claims.  ZTE further teaches wherein consecutively indexed ports are mapped in the one-symbol layer-to-port mapping and/or in the two-symbol layer-to-port mapping combinations (Sec. 5, Table 1; i.e. the values in table 1 are consecutively indexed and include both the 1 symbol mappings  and the 2 symbol mappings and the first indices 0-13 show 1 symbol mappings followed by 14-42 for 2 symbol mappings).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in ZTE with the teachings as in Zhang.  The motivation for doing so would have been to provide indications related to the number of layers, DMRS port index and scrambling identity (ZTE at Sec. 2.4).

Claims 6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  (US 2019/0013910 A1) IDS provided by Applicant in view of ZTE  (ZTE, "Discussion on downlink DMRS design," RI-1710196, Agenda Item: 5.1.2.4.3, 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China, June 27-30, 2017, 22 .
Regarding claim 6, the combination of references Zhang and ZTE teach the limitations of the previous claims.  
However, the combination of references Zhang and ZTE do not specifically disclose wherein the resources assigned to the ports include two resource components, a first resource component configuration including a comb and a cyclic shift of reference signals, the comb consisting either of subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index, a second resource component configuration including frequency division multiplexing and a frequency division orthogonal cover code, OCC, and the circuitry, in operation, further receives, from the base station, an indicator indicating whether the first resource component configuration or the second resource component configuration is used. 
Kim teaches a terminal performing decoding in a wireless communication system (Abstract).  He further teaches wherein the resources assigned to the ports include two resource components, a first resource component configuration including a comb and a cyclic shift of reference signals, the comb consisting either of subcarriers with an odd subcarrier index or of subcarriers with an even subcarrier index, a second resource component configuration including frequency division multiplexing and a frequency division orthogonal cover code, OCC, and the circuitry, in operation, further receives, from the base station, an indicator indicating whether the first resource component configuration or the second resource component configuration is used (Paras. 0101-0106 and 0159-0164; i.e. Equation 1 shows how the subcarrier index is calculated and DMRS Configuration 1 and 2 shows how the ports, comb, and cyclic shift are set up in paras.0159-0164). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the combination of references Zhang and ZTE.  The motivation for doing so would have been to accurately decode a received signal by improving a phase noise estimating process of a UE in a wireless communication system (Kim at Para. 0009).
Regarding claim 8, the combination of references Zhang and ZTE teach the limitations of the previous claims.  
However, the combination of references Zhang and ZTE do not specifically disclose wherein the processing circuitry, in operation, configures, according to a carrier frequency assigned for transmission and/or reception, whether each port is mapped to one symbol or the ports are mapped to one or two symbols. 
Kim teaches a terminal performing decoding in a wireless communication system (Abstract).  He further teaches wherein the processing circuitry, in operation, configures, according to a carrier frequency assigned for transmission and/or reception, whether each port is mapped to one symbol or the ports are mapped to one or two symbols (Paras. 0101-0106 and 0159-0164; i.e. Equation 1 shows how the subcarrier index/ subcarrier frequency is calculated/assigned and DMRS Configuration 1 and 2 shows how one or two symbols are set up in paras.0159-0164). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the combination of Kim at Para. 0009).
Regarding claim 9, the combination of references Zhang, ZTE, and Kim teach the limitations of the previous claims.  Kim further teaches wherein the circuitry, in operation, further receives a carrier indicator field, CIF, specifying the carrier frequency (Paras. 0101-0106 and 0159-0164; i.e. Equation 1 shows how the subcarrier index/ subcarrier frequency is configured which reads on carrier indicator field).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the teachings as in Zhang.  The motivation for doing so would have been to accurately decode a received signal by improving a phase noise estimating process of a UE in a wireless communication system (Kim at Para. 0009).
Regarding claim 15, the combination of references Zhang and ZTE teach the limitations of the previous claims.  
However, the combination of references Zhang and ZTE do not specifically disclose wherein the resources assigned to the ports include either a cyclic shift or a frequency division orthogonal cover code, and the circuitry, in operation, further configures assignment of a first cyclic shift or a frequency division orthogonal cover code applied to a first port, assignment of a second cyclic shift or a frequency division orthogonal cover code applied to a second port different from the first cyclic shift or a frequency division orthogonal cover code, a first one of the multiple antennas, in 
Kim teaches a terminal performing decoding in a wireless communication system (Abstract).  He further teaches wherein the resources assigned to the ports include either a cyclic shift or a frequency division orthogonal cover code, and the circuitry, in operation, further configures assignment of a first cyclic shift or a frequency division orthogonal cover code applied to a first port, assignment of a second cyclic shift or a frequency division orthogonal cover code applied to a second port different from the first cyclic shift or a frequency division orthogonal cover code, a first one of the multiple antennas, in operation, receives or transmits the data using the first port, and a second one of the multiple antennas, in operation, receives or transmits the data using the second port (Paras. 0101-0106 and 0159-0164; i.e. Equation 1 shows how the subcarrier index is calculated and DMRS Configuration 1 and 2 shows how the ports, comb, and cyclic shift are set up in paras.0159-0164). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the combination of references Zhang and ZTE.  The motivation for doing so would have been to accurately decode a received signal by improving a phase noise estimating process of a UE in a wireless communication system (Kim at Para. 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474